DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 79-97 are pending in this application.

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Group I, claim(s) 79-90, drawn to a volatile compound detection system comprising:
an array having a plurality of chambers, a plurality of cells in each chamber, each
cell genetically modified to express one or more odorant receptors having a binding
specificity for a volatile compound, wherein binding of volatile compound to the receptor
generates a luminescent signal in the genetically modified cell;
the array including a life support system for providing a liquid environment for the cells;


liquid and binds to the one or more odorant receptors, the volatile compound
is detected via the cells generating the luminescent signal.

Group II, claim(s) 91-97, drawn to a volatile compound detection system comprising:
an array having a plurality of chambers, a plurality of cells in each chamber, the
cells genetically modified to express one or more odorant receptors having a binding
specificity for a volatile compound, wherein binding of the volatile compound to the
odorant receptor generates an optically detectable signal in the genetically modified cell;
the array having at least one perfusion channel fluidically coupled to one or more
of the plurality of chambers;
the array adapted to transport an air sample so that the genetically modified cells
are exposed to the volatile compound through a membrane containing a liquid in the
chambers, the volatile compound passing through the membrane to the genetically modified cells;
           an optical sensor associated with one or more of the chambers; and
           a computer controller configured to receive a measurement from the optical
sensor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

 lack unity of invention because even though the inventions of these groups require the technical feature of an array having a plurality of chambers, a plurality of cells in each chamber, the cells genetically modified to express one or more odorant receptors having a binding specificity for a volatile compound, wherein binding of the volatile compound to the odorant receptor generates an optically detectable signal in the genetically modified cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Oh et al. (2013) I view of Toda et al. (2011).

Oh et al. teaches an array having a plurality of chambers containing cells (Pg. 20, Figs. 1A-C) each cell is genetically modified to express one or more odorant receptors (hOR) having a binding specificity for a volatile compound (Pg. 19, Column 1, Lines 26-45 and Pg. 23, Fig, 4A-B and Column 1, Lines 10-15), wherein binding of externally applied, dissolved volatile compounds to the receptor generates a fluorescent signal in the genetically modified cell (Pg. 23, Column 1, Lines 15-29 and Pg. 24, Fig. 5).

Oh et al. does not teach an array wherein the cells generate a luminescent signal.

Toda et al. teaches that many groups use cell-based assay systems that use photoproteins as detectors for several types of GPCRs and ion channels.  Because of the essentially undetectable background luminescence of cells, luminescence-based assays provide a high signal-to-noise ratio (Pg. 12131, Column 2, Lines 5-9).
et al. teaches that because of the essentially undetectable background luminescence of cells, luminescence-based assays provide a high signal-to-noise ratio.  There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, the use of indicators to detect receptor response in cells.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1, as discussed above.
The species are as follows: 
1) volatile organic compound (as exemplified by the species of Claims 80-84 and 92-95).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  


Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic:  Claims 1 and 91.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/01/2022